United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 15, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-30548
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

KEVIN RAY HOWARD,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 2:03-CR-20053
                       --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Kevin Ray Howard pleaded guilty to an indictment charging

him with being a felon in possession of a firearm.     Howard was

sentenced to an 84-month term of imprisonment and to a three-year

period of supervised release.   Howard gave timely notice of his

appeal.

     Howard contends that the district court’s sentence was not

reasonable because it was two times longer than the maximum

sentence under the advisory guideline range and because it is not


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-30548
                               -2-

supported by the district court’s stated reasons.   After United

States v. Booker, 543 U.S. 220 (2005), appellate courts

ordinarily review sentences for reasonableness.     United States

v. Smith, 440 F.3d 704, 706 (5th Cir. 2006).   The district

court’s reasons for imposing a non-Guideline sentence did not

fail to account for a significant factor or give significant

weight to an irrelevant or improper factor.    See id. at 708.    The

sentence did not represent a “clear error of judgment in

balancing the sentencing factors.”   See id.   Accordingly, the

judgment is AFFIRMED.